Citation Nr: 1706216	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  03-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to January 1979.  This matter initially came before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  Service connection is in effect for the following disabilities: posttraumatic stress disorder, rated 70 percent disabling; bilateral hearing loss, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and a fracture of the right mandible, with loss of tooth number 18, rated 10 percent disabling.  The combined disability rating is 80 percent.

2.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a December 2006 letter, the RO notified the Veteran of the evidence needed to substantiate his claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the December 2006 letter.  

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not identified, and the evidence does not otherwise reflect, any outstanding relevant private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected disabilities and the extent of their functional impact upon his ordinary activities, including employment.  

The RO contacted the Social Security Administration (SSA) in July 2007 and requested all available records pertaining to any SSA claim submitted by the Veteran.  The SSA responded in August 2007 that no records could be sent and that further efforts to obtain any such records would be futile because no SSA medical records existed.  Hence, any further efforts to obtain SSA records would be futile.  38 C.F.R. § 3.159(c) (1).

In its April 2016 remand, the Board instructed the RO to, among other things, obtain all VA records of the Veteran's treatment dated since January 2015, ask the Veteran to identify any additional relevant private treatment records and to complete the appropriate release form so as to allow VA to obtain any such private treatment records, and readjudicate the claim for a TDIU.  
 
As noted above, all relevant VA treatment records (including all records dated since January 2015) have been obtained and associated with the file.  In May 2016, the AOJ sent a letter to the Veteran and asked him to identify any relevant private treatment records and to complete the appropriate release form so as to allow VA to obtain any such records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The claim for a TDIU was subsequently readjudicated by way of an August 2016 rating decision.

The Veteran did not respond to the May 2016 letter and did not submit any release form so as to allow VA to obtain any additional private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any outstanding private treatment records and did not complete the appropriate release form to allow VA to obtain any such records, VA has no further duty to attempt to obtain any private treatment records.

Thus, with respect to the claim for a TDIU, the RO substantially complied with all of the Board's pertinent April 2016 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim for a TDIU. See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Service connection is in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated 70 percent disabling; bilateral hearing loss, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and a fracture of the right mandible, with loss of tooth number 18, rated 10 percent disabling.  The combined disability rating is 80 percent.  The percentage requirements for a TDIU have been met.  See Id.  The remaining question is whether his service-connected disabilities alone preclude gainful employment for which his education and occupational experience would otherwise qualify him.

A March 1979 VA psychiatric examination report, a May 1983 statement from S.T.P. (VA Form 21-4138), a November 2002 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526), statements from the Veteran dated in March, July, August, and September 2003, a September 2003 statement from B.T., and VA treatment records dated from January 1999 to February 2003 indicate that the Veteran completed two years of college and received additional training in machine tool and electronics servicing.  In the years following service he was employed for various periods as a carpenter, electrician, locksmith, truck driver, bus driver, radio technician, and heavy equipment operator.  He was self-employed as a locksmith for 20 years, worked for six months as a tour bus driver until he was fired due to an accident, and was employed as a locksmith supervisor at a prison for 19 years until he was fired for selling crafts to the prisoners.  He also attributed his employment problems and job losses to impaired sleep, which prevented him from keeping up with his work schedule and caused him to arrive late at work, back, neck, and shoulder problem, which prevented him from bus and truck driving, anxiety attacks, and medications taken for his psychiatric disability.

The report of a September 2003 VA dental examination reflects that the Veteran reported that he chewed on his right cheek due to inadequate dentition.  Examination revealed that he was partially dentate, the left posterior teeth were removed, and that his dentition was in poor shape, but there was full opening movement without deviation, no real deficits, and no residuals from his mandible fracture.

The Veteran reported during a December 2004 hearing before the Board that he completed two years of college and that he was unable to retain substantially gainful employment due to his service-connected disabilities.  For instance, he had lost jobs due to his psychiatric disability because his emotional symptoms occasionally resulted in conflicts with his superiors.  At the time of the hearing, however, he was employed as a locksmith.  His work hours were sometimes limited because the business was growing and there was not always work to be done.  Also, he was unable to perform certain physical tasks due to nonservice-connected physical disabilities and he experienced occasional confrontations with co-workers.

An undated statement from the Veteran, statements from the Veteran dated in June 2005 and April 2006, and VA treatment records dated from June 2005 to October 2006 reflect that the Veteran reported that he was fired from his previous locksmith job and that he had lost "nearly 100" full time jobs since his discharge from service due to conflicts with co-workers, an inability to adequately perform his job functions, anxiety, and anger.  He was no longer able to drive trucks or other heavy equipment due to back pain and the effects of muscle relaxants.  Also, locksmith jobs were "few and far between" except for within government and he was unable to invest in a shop of his own due to lack of capital.  He did secure new employment as a locksmith, but his work was sometimes deemed to be substandard and he experienced conflicts with his superiors.

VA audiological and dental examination reports dated in November 2006 reflect that the Veteran experienced bilateral hearing loss and that he was missing various teeth.  The situation of greatest difficulty caused by hearing loss was hearing a cell phone ring.  There were no residuals of the Veteran's mandible fracture, there were no limitations of intercisal range of motion or lateral excursion, and there was no bone loss of the mandible, maxilla, or hard palate.  Overall, the Veteran did not experience any dental functional impairments.  He was diagnosed as having normal to severe right ear hearing loss and normal to profound left ear hearing loss.

VA treatment records dated from February to August 2007 and a March 2007 "Income-Net Worth and Employment Statement" form (VA Form 21-527) indicate that the Veteran reported that he was again fired from his job in February/March 2007 due to an inability to get along with others and insufficient job performance.  He was prevented from working due to lower back problems and anxiety.  He subsequently obtained new employment as an assembly technician at a hardware store.

The Veteran reported during an October 2008 VA psychiatric examination that he had been employed as a locksmith since February 2008, but that his work hours varied from week to week due to a slow down in business.  He had "over 40 jobs" since his discharge from service.  Examination revealed that the Veteran was cooperative, made consistent eye contact, had a serious and matter-of-fact demeanor, exhibited moderate energy, and was fully oriented.  He rambled circumstantially and tangentially, required repeated interview structure throughout the examination, displayed rapid speech, and had a serious and animated affect.  His thoughts were organized loosely and he demonstrated circumstantial and tangential thinking.  Diagnoses of PTSD, obsessive compulsive disorder, and panic disorder without agoraphobia were provided and a Global Assessment of Functioning (GAF) score of 45 was assigned, which is indicative of serious impairment and an inability to keep a job.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The clinical psychologist who conducted the October 2008 examination concluded that there was "no evidence to suggest or support the likelihood that [the Veteran could] maintain gainful employment."  There was no specific explanation or rationale provided for this opinion.

A January 2009 VA audiological examination report reflects that the Veteran experienced decreased hearing which made it difficult for him to understand people amid background noise, required him to frequently lip read and ask others to repeat conversations, and caused him to be unable to hear brake noise, other car noise, or a ticking watch.  Normal to profound sensorineural hearing loss in both ears.  The examiner found that this disability did not have any significant effects on his occupation or usual daily activities.

A January 2009 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), a June 2009 statement from the Veteran to his Congressman, the Veteran's testimony during the October 2011 hearing, and VA treatment records dated from June 2009 to January 2013 indicate that the Veteran was employed as a locksmith from October 2006 to July 2007, during which time he lost 10 days from work due to illness, and from January to December 2008, during which time he lost 4 days from work due to illness.  He reported during the October 2011 hearing before the Board that he was last employed in December 2009.  He was in receipt of SSA benefits due to age and was prevented from securing or following any substantially gainful occupation due to hearing loss, PTSD, and depression.  Specifically, his hearing loss made it difficult to hear what other people were saying, however hearing aids did improve his hearing.  Also, he experienced difficulty getting along with others due to his psychiatric disability and this resulted in 30 to 40 jobs since his discharge from service.

The Veteran reported during a May 2013 VA audiological examination that he experienced both bilateral hearing loss and tinnitus.  His hearing loss impacted the ordinary conditions of his daily life, including his ability to work, in that he had difficulty hearing and understanding conversational speech, even while wearing hearing aids.  As for his tinnitus, the examiner reported that it occurred on a weekly basis and lasted for minutes to hours at a time, but did not impact the ordinary conditions of his daily life, including his ability to work.

A January 2015 VA dental examination report reflects that the Veteran experienced pain and clicking of his bilateral temporomandibular (TMJ) joints.  Moderate flare ups of symptoms occurred on a weekly basis, lasted for several minutes at a time, and resulted in pain, muscle tenderness, fatigue, and a decreased interincisal opening.  Examination revealed evidence of pain with chewing.  There was functional loss of TMJ motion bilaterally due to pain, fatigue, and weakness during flare ups.  TMJ was diagnosed.  The examiner stated that this disability was mild and did not impact his ability to work.

The report of a February 2015 VA psychiatric examination reflects that the Veteran experienced anxiety, chronic sleep impairment, and disturbance of motivation and mood.  He worked sporadically as a locksmith and electrician, but he did not work steadily after service.  Examination revealed that he was alert and fully oriented, but that he was poorly dressed and groomed, that his speech was somewhat disorganized and pressured, and that he was grandiose in his presentation.  A diagnosis of generalized anxiety disorder was provided.  The examiner stated that this disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

VA mental health outpatient psychiatric follow up notes dated in October 2015 and April 2016 reveal that the Veteran started his own locksmith business and worked long hours running the business.  He also worked part time installing radios for police cars.  As a result of medication use, his sleep was improved, he was less irritable, he did not experience any depression or anhedonia, and his energy and motivation were good.

Examinations revealed that the Veteran's hygiene and grooming were appropriate, that he was polite and cooperative, that his eye contact was good, that his speech was of normal tone and rate, that his thought process was linear, and that he was fully alert and oriented.  His affect was mildly anxious, but his mood was improved.  He did not experience any suicidal/homicidal ideation or hallucinations.  He was diagnosed as having unspecified depressive disorder and unspecified anxiety disorder.

The Veteran reported during a July 2016 VA psychiatric examination that he experienced excessive worry, restlessness, fatigue, sleep disturbances, impaired concentration, irritability, anxiety, nightmares, a hyperstartle response, avoidance of others, hypervigilance, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Diagnoses of PTSD and generalized anxiety disorder were provided.  These disabilities resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.

The preponderance of the evidence supports a finding that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.  The Board acknowledges that the Veteran's service-connected disabilities have resulted in functional impairments and have impacted his ability to perform certain occupational tasks.  Specifically, his psychiatric disability has resulted in impaired job performance and conflicts with co-workers.  He has had numerous periods of unemployment since service and he has reported that some of his jobs have ended due to conflicts caused by his anger and irritability and problems associated with sleep impairment and side effects of his psychiatric medications.  

Nevertheless, the Veteran's earliest reported job losses as a bus driver and locksmith were due to a motor vehicle accident while working and selling crafts to prisoners at his place of employment.  He also reported significant occupational limitations due to symptoms of nonservice-connected neck, back, and shoulder disabilities which prevented him from driving trucks, busses, and heavy equipment and from performing any physical labor that involved heavy lifting and carrying.  Although he has reported some functional impairments caused by hearing loss, he has not reported that this disability significantly impacts his employment or has caused him to lose any jobs.  In addition, the Veteran has not reported, and the evidence does not otherwise indicate, that his tinnitus or his service-connected dental disability has resulted in any occupational impairments.  

The most recent evidence of the Veteran's employment status is contained in the October 2015 and April 2016 VA mental health outpatient psychiatric follow up notes.  At the time of these evaluations, he was working long hours running his own locksmith business and was also working part time installing radios for police cars.  His psychiatric symptoms had also improved with medication use.  Importantly, despite the occupational limitations and impairments caused by the Veteran's service-connected disabilities, he has maintained the ability to perform substantially gainful employment and is gainfully employed.

The Board also acknowledges that the examiner who conducted the October 2008 VA psychiatric examination concluded that there was "no evidence to suggest or support the likelihood that [the Veteran could] maintain gainful employment."  This examiner also assigned a GAF score of 45, which is indicative of an inability to keep a job. Regardless, the Veteran was actually employed as a locksmith at the time of this examination and his work hours only varied due to a slow down in business.  Also, the October 2008 examiner did not provide any specific explanation or rationale for his opinion.  Therefore, the opinion is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The evidence is against a finding that his service-connected disabilities prevent him from securing and following all substantially gainful employment consistent with his education and occupational experience.  Although his service-connected disabilities have resulted in work impairments and he was unemployed at various times during the claim period, his own reports and the above lay and medical evidence support a finding that his service-connected disabilities, either individually or collectively, do not result in an inability to secure and follow all substantially gainful employment.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	ORDER	

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


